Citation Nr: 1033345	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-07 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, gunshot 
wound of the left groin with injury to the femoral nerve, 
currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In March 2008, the Board remanded this matter 
for additional development.  

In a statement accompanying his March 2006 substantive 
appeal, the Veteran raises the issue of service connection 
for a scar due to gunshot wound.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record indicates that muscle disability 
associated with the Veteran's service-connected femoral nerve 
disorder is moderate.   

2.  The evidence of record indicates that neurological impairment 
associated with the Veteran's service-connected femoral nerve 
disorder is severe.     


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals, 
gunshot wound of the left groin with injury to the femoral nerve, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.73, 4.124a Diagnostic Code 5315-8526 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with three VCAA notification letters 
dated between October 2004 and March 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  The Veteran was informed of the elements 
of his claims, and of the evidence necessary to substantiate the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) 
(notice need not be Veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment).  The Veteran was advised of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested from 
the Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And, though the Veteran was not 
provided with complete VCAA notification prior to the adverse 
rating decision on appeal, following full notification the RO 
readjudicated his claim in supplemental statements of the case of 
record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006) (a timing error may be cured by a new 
VCAA notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone two VA compensation medical examinations 
for his disorder.  The first of these examinations was conducted 
in March 2005.  During his June 2007 Board hearing, the Veteran 
indicated a worsening of his disorder.  As such, in a March 2008 
remand, the Board requested additional VA medical examination, 
which was conducted in July 2008.  

The Board notes the Veteran's requests, and those of his 
representative, that this matter should again be remanded so that 
an electromyogram (EMG) may be conducted into the neurological 
aspect of the muscle disorder underlying the claim on appeal.  
But the Board finds such a remand unwarranted here because the 
July 2008 VA examiner indicated that such a test was not 
necessary.  That examiner noted in his report that an EMG had 
been conducted pursuant to the March 2005 examination, and 
concluded by stating that "no additional tests are necessary."  
As will be further detailed below, moreover, an increased rating 
for the neurological aspects of the Veteran's disorder would not 
be warranted here even with evidence of more severe 
symptomatology.  In short, the record would need to demonstrate 
complete paralysis in the service-connected left leg for a higher 
rating to be warranted here.  Even without the inclusion of more 
recent EMG test results, the July 2008 VA report demonstrates 
clearly that the Veteran's left leg is not disabled to that 
extent.  As such, the Board finds further medical evaluation 
unwarranted here.     

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

In an August 1972 rating decision, the Veteran was service 
connected for a gunshot wound to his left groin area, and rated 
as 20 percent disabled.  In July 2004, the Veteran filed a claim 
for increased rating for this disorder.  In the June 2005 rating 
decision on appeal, the RO increased the disability rating to 30 
percent, effective the date of claim in July 2004.  The Veteran 
appealed the assigned rating to the Board.  

In this decision, the Board will assess whether a rating in 
excess of 30 percent has been warranted since July 17, 2003, one 
year prior to the Veteran's July 17, 2004 claim for increased 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).

In this matter, the RO rated the Veteran's disorder as 30 percent 
disabling under Diagnostic Code 5315-8526.  See 38 C.F.R. 
§§ 4.73, 4.124a.  Diagnostic Code (DC) 5315 addresses muscle 
disability in muscle group (MG) XV, while DC 8526 addresses 
neurological disability in the femoral nerve.  In the assignment 
of diagnostic code numbers, hyphenated diagnostic codes may be 
used.  The number assigned to the residual condition on the basis 
of which the rating is determined will generally represent 
injuries.  Diseases will be identified by the number assigned to 
the disease itself, with the residual condition added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  See also Tropf v. 
Nicholson, 20 Vet. App. 317 (2006).

Evaluating residuals of a gunshot wound entails reviewing the 
initial injury.  In this case, the Veteran's available service 
treatment records confirm that the Veteran incurred a gunshot 
wound to his left groin area.  The records initially indicated 
"only superficial tissues involved" and "no apparent nerve or 
vascular damage."  The records later indicated limitation of 
motion, muscle weakness, marked atrophy in the left quadriceps, 
poor strength, decreased sensation, and reports of numbness, 
tingling, and warmness in the left leg.  The records indicate 
that the Veteran's wound was debrided, that that he was 
ultimately diagnosed with a "contusion of left femoral nerve" 
due to the wound.  Evidence of x-rays indicated "portions of 
fragments in the left anterior thigh region."  The Veteran's 
January 1972 separation report of medical examination notes 
weakness in the Veteran's left quadriceps, and a "healing 
contusion of left femoral nerve."  

Since filing his claim for increase, the Veteran has undergone VA 
compensation examination in March 2005 and July 2008.  Reports of 
these examinations are of record.  Moreover, the record contains 
VA treatment records dated since his claim for increase, and 
contains his own statements.   

The March 2005 and July 2008 VA examiners noted the Veteran's 
complaints of numbness and tingling at the left hemipelvic area 
and radiation to the thigh while lying on the left side.  These 
examiners noted the Veteran's complaints of sensing burning and 
tingling when walking downstairs, which causes him unsteadiness 
and dizziness.  The Veteran also reported that his ability to 
walk long distances is limited by the pain he experiences in his 
left lower extremity.  

In his report, the March 2005 examiner noted no obvious limp or 
footdrop.  The Veteran's gait was described as slow.  The 
examiner noted a decrease in the left foot takeoff with normal 
heel strike and stance.  The Veteran was able to squat but was 
limited in duration due to left pelvic and thigh pain.  The 
examiner stated that the musculature of both thighs measured the 
same.  But the examiner noted reduced tone on the left quadriceps 
compared with the right quadriceps.  The examiner noted pain-free 
range of motion from 0 extension to 110 degrees flexion, without 
fatigue or weakness.  The examiner noted hyporeflexia at the 
ankle and knee.  He noted decreased perception to pinprick over 
the left thigh, and diminished proximal leg vibration sense over 
the left lateral malleolus.  The examiner diagnosed the Veteran 
with residuals of a left hemipelvic wound with muscular and 
neuropathic pain abnormality manifested mainly by left hemipelvic 
and lower extremity radiation limiting daily function on the 
limb.  In an addendum report, the examiner stated that x-ray 
evidence indicated multiple metallic shrapnel fragments about the 
left hip joint, and that EMG evidence indicated no sensory 
neuropathy, but motor neuropathy with denervation in the 
iliopsoas muscle on the left suggesting injury to a branch of the 
femoral nerve of LS plexus to the muscle, with evidence of 
reinnervation (moderate in severity).              

The July 2008 VA examiner noted on examination that the Veteran 
had an antalgiac gait favoring his left side.  The examiner noted 
no problem mounting and dismounting the examination table.  He 
noted no muscular atrophy in the left lower extremity.  He noted 
mid-thigh circumference to be the same for each leg.  On 
palpation, the examiner noted no atrophy.  But the examiner did 
note muscle weakness in the left quadriceps.  And the examiner 
noted sensory loss in the anterior thigh extending from the 
inguinal ligament region to just below the knee anteriorly.  The 
examiner indicated that "muscle effect has been primarily that 
of the nerve damage to nerves supplying the quadriceps muscle."  
The examiner stated that, despite the presence of shrapnel in the 
muscle tissue, there has been no evidence externally of muscle 
problem, other than weakness.  The examiner indicated that the 
Veteran had no muscle injury complaint.  In closing, the examiner 
confirmed residual damage to a component of the left femoral 
nerve with weakness and paresthesias in the left anterior 
thigh/quadriceps region.  The examiner attributed functional 
limitations to weakness and sensory symptoms from neurological 
disability, not from muscle disability such as atrophy.    

VA treatment records dated from January 2008 to February 2010 do 
not comment on the Veteran's service-connected nerve and muscle 
disorder.  

The Board has also reviewed the Veteran's statements regarding 
his disability.  In his June 2007 Board hearing, he described the 
pain and limitation associated with his disorder.  He indicated 
that he experiences a constant burning and tingling sensation due 
to the disorder, and that his left leg is weaker than his right 
leg.  The Board also notes his complaints of sleep disturbance 
due to the adverse symptomatology.    

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the Board finds the Veteran's lay 
statements regarding the nature of his disability to be probative 
evidence in determining the proper rating here.  

With regard to muscle disability in general, the Board notes that 
the cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  Under 
Diagnostic Codes 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results from 
an injury that is a simple muscle wound without debridement or 
infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  See 38 
C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2) (2009).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

Again, the Veteran has been rated under DC 5315, which falls 
under the foot and leg anatomical region.  This DC provides 
evaluations for disability of muscle group XV.  This muscle group 
is comprised by the Mesial thigh group which includes the 
adductor longus, adductor brevis, adductor magnus, and gracilis.  
The function of this MG includes adduction of hip, flexion of the 
hip, and flexion of the knee.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); moderate 
(10 percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.73.  As indicated, the Veteran has 
already been rated as 30 percent disabled during the appeal 
period.  So a rating increase would not be warranted under this 
provision.  

The Board has reviewed other muscle DCs that may apply here which 
may result in the assignment of a rating in excess of 30 percent.  
Of the other DCs which address thigh/hip impairment under 
38 C.F.R. § 4.56, DC 5318, like DC 5315, awards a maximum 30 
percent evaluation.  Diagnostic Codes 5313, 5314, and 5316 award 
a 40 percent evaluation for severe symptomatology, while DC 5317 
authorizes a 40 percent evaluation for moderately severe 
impairment, and a 50 percent rating for severe impairment.  An 
increased evaluation would be unwarranted under these DCs because 
the Veteran's muscle disability cannot be characterized as 
moderately severe or severe.  As the medical evidence shows, he 
has experienced no muscle atrophy due to his disorder, which has 
been largely characterized as neurological.  The muscle 
disability has not been productive of loss of deep fascia or 
substantial weakness compared to his right lower extremity 
either.  Rather, the evidence indicates that any manifestation of 
muscle disability in the Veteran's left lower extremity is 
neurological in nature, rather than muscular.  For these reasons, 
a rating in excess of 30 percent is unwarranted under the muscle 
DCs of 38 C.F.R. § 4.73.  

The Code provides clearly that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  See also 38 C.F.R. § 
4.124a.  Nevertheless, the Board has reviewed DCs pertaining to 
neurological disorders associated with nerves in the lower 
extremity to determine whether a rating in excess of 30 percent 
could be assigned.  The other provision under which the Veteran 
is rated - DC 8526 - addresses impairment in the anterior crural 
nerve, or the femoral nerve.  The only rating authorized over 30 
percent under this provision is 40 percent for complete paralysis 
of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.  As 
indicated, the Veteran experiences weakness, numbness, and 
tingling as a result of his femoral nerve disorder.  But his left 
quadriceps cannot be characterized as completely paralyzed.  The 
record clearly indicates that though the Veteran may have an 
antalgiac gait, he nevertheless functions fully.  The strength in 
his left quadriceps has been noted as reduced compared to his 
right, but has not been noted anywhere in the records as 
paralyzed.  

As for the other DCs, the Board has reviewed whether the ratings 
in excess of 30 percent, found in DCs 8520, 8521, 8524, would be 
warranted.  However, these codes are not applicable because these 
provisions address nerve impairment not at issue here - i.e., 
sciatic, common peroneal, and tibial nerves. 

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may grant a higher rating in cases in which 
functional loss is evident as a result of pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the 
Board finds a rating increase unwarranted under this authority as 
well.  As was noted by the VA examiners, the Veteran, despite the 
weakness in his left thigh area, maintains full functional use of 
his left leg.  The examinations indicated significant range of 
motion in the left lower extremity unlimited by pain, weakness, 
fatigability, or incoordination.    

Finally, the Board has also considered the issue of whether the 
schedular evaluation assigned the Veteran's condition is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's left 
leg disorder are not inadequate. As noted above, the Veteran has 
been compensated for severe neurological impairment.  A higher 
rating is provided for complete paralysis, or for severe muscle 
disability, but the medical evidence reflects that such findings 
are not present in this case.  Therefore, the schedular 
evaluation is adequate and no referral is required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the claim for increase, the doctrine is 
not for application here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for residuals, gunshot 
wound of the left groin with injury to the femoral nerve, is 
denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


